Hon. Bevington Reed                    Opinion No. M- 1040
Commissioner
Coordinating Board                     Re:   Whether a simple majority
Texas College & University System            or a two-thirds majority
P. 0. Box 12788, Capitol Station             vote of the Coordinating
Austin, Texas 78711                          Board is required for
                                             approval of a School of
                                             Veterinary and Zoologi-
                                             cal Medicine within the
                                             Texas Tech University
                                             School of Medicine,
                                             pursuant to Section 13
                                             of Article 2919e-2, Ver-
Dear Dr. Reed:                               non's Civil Statutes.

          Your recent letter requesting the opinion of this
office concerning the referenced matter states as follows:


           "In Opinion M-757, dated December 22, 1970,
     the Attorney General held that 'The Coordinating
     Board of the Texas College and University System,
     pursuant to Article 2919e-2, Vernon's Civil Stat-
     utes, may alter the role and scope of the Texas
     Tech University Medical School, and thereby order
     the initiation of a degree program in veterinary
     medicine within that School.'

             "Now the question arises whether the Coor-
     dinating Board in approving a School of Veterinary
     and Zoological Medicine which will offer a program
     in veterinary medicine within the Texas Tech Uni-
     versity School of Medicine may do so by a simple
     majority    of a Coordinating Board quorum, present
     and voting, or whether such action requires a


                              -5089-
Hon. Bevington Reed, page 2     (M-1040)



     two-thirds (Z/3) majority of the Coordinating
     Board as provided in Article 2919e-2, Section
     13, Vernon's Texas Civil Statutes, relating
     to recommendation of an additional institu-
     tion?"

          Section 13 of Article 2919e-2, Vernon's Civil
Statutes, which is the Higher Education Coordinating Act
of 1965 (hereinafter referred to as the "Act"), provides
as follows:

          "No funds appropriated to any institution
     of higher education shall be expended for any
     program which has been disapproved by the Board,
     unless said program is subsequently specifically
     approved by the Legislature.   No new department,
     school or degree or certificate program approved
     by the Board or its predecessor, the Texas Com-
     mission of Higher Education, shall be initiated
     by any institution of higher education after the
     effective date of this Act until the Board shall
     make a written finding that the department,
     school or degree or certificate program is
     adequately financed by legislative appropriation,
     by funds allocated by the Board, and/or by funds
     from other sources. Any proposed statute which
     would establish an additional institution of
     hiqher education except a public junior college
     shall be submitted, either prior to introduction
     or by the standing committee  considering same,
     to the Board for its opinion as to need of the
     State therefor, and the Board shall report its
     findings to the Governor and the Legislature,
     provided that a recommendation that an additional
     institution is needed shall require the favorable
     vote of at least two-thirds (Z/3) of the members
     of the Board. But a recommendation of the Board
     shall not be considered to the introduction or
     passage of any proposed statute."    (Emphasis added.)



                              -5090-
.    .




    Hon. Bevington Reed, page 4     (M-1040)



              We have been apprised of the fact that the Texas
    Tech University School of Medicine made application to the
    Coordinating Board for a new degree program in veterinary
    medicine pursuant to the provisions of Section 10 of the Act.
    We have also been apprised of the fact that neither the School
    of Medicine nor Texas Tech University have asked for, or pro-
    posed, a statute which would establish a new and separate
    institution of higher education.

               In view of the foregoing, you are advised that the
    portion of Section 13 relating to a two-thirds majority  vote
    requirement applies only in the situation where a new and
    separate institution of higher education is proposed, and,
    therefore, has no application to the internal organization
    of degree programs, schools, and departments within an exist-
    ing institution of higher education.

              Accordingly, the School of Veterinary and Zoological
    Medicine at Texas Tech University School of Medicine may be
    approved by the Coordinating Board by a simple majority of a
    Board quorum, present and voting.

                          S U MMA
                          -------     ROY

              The two-thirds majority vote requirement of
         Section 13 of Article 2919e-2, Vernon's Civil
         Statutes, is applicable only where a new and
         separate institution of higher education is pro-
         posed, and has no application to the internal
         organization of degree programs, schools, and
         departments within an existing institution of
         higher education.

              The School of Veterinary and Zoological
         Medicine at Texas Tech University School of
         Medicine may be approved by the Coordinating
         Board by a simple majority of a Board quorum,
         present and voting.




                                  -5092-
Hon. Bevington Reed, page 3     (M-1040)



          The gravaman of your request is whether the pro-
posed School of Veterinary and Zoological Medicine, to be
operated within and as a part of the Texas Tech University
School of Medicine, is an "additional institution of higher
education" within the scope of Section 13's requirement for
a two-thirds voting majority.

          Section 2(g) of the Act defines the term "institu-
tion of higher education" to mean "any public junior college,
public senior college or university, medical or dental unit
or other agency of higher education.  . . ." (Emphasis added.)
Section 2(e) of the Act defined "medical and dental unit" as
a medical or dental school as may be established by statute
or as provided in the Act. The Texas Tech University Medical
School was established by statute in 1969 (Article 2632i,
Vernon's Civil Statutes).

          Attorney General's Opinion No. M-757 (1970) held
that the Coordinating Board could alter the traditional role
and scope of the Texas Tech University Medical School and
order the initiation of a degree program in veterinary medi-
cine.

          Section 10 of the Act gives the Coordinating Board
very broad powers to classify, and prescribe the role for
and scope of, each public institution of higher education in
Texas; that Section also gives the Board the power to order
the initiation, consolidation or elimination of degree pro-
grams at institutions of higher education.  It should be noted
that nowhere in Section 10 is there a two-thirds majority vote
requirement concerning any of'the Board's actions taken pur-
suant to the powers given it by that Section.

          It is thus apparent that the portion of Section 13
underscored, supra, applies only to proposed statutory crea-
tions of new and separate institutions of higher education.
Consequently, the two-thirds majority vote requirement of
Section 13 has no application to the exercise of the Board's
duties as set forth in Section 10.


                              -5091-
.   .




    Hon. Bevington Reed, page 5       (M-1040)




                                           ey General of Texas


    Prepared by Austin C. Bray, Jr.
    Assistant Attorney General

    APPROVED:
    OPINION COMMITTEE

    Kerns Taylor, Chairman
    W. E. Allen, Co-Chairman
    Ivan Williams
    James Maxwell
    Ray McGregor
    Harriet Burke

        SAM MCDANIEL
        Staff Legal Assistant

    ALFRED WALKER
    Executive Assistant

        NOLA WHITE
        First Assistant




                                  -5093-